Case 9:19-cv-81610-RLR Document 14 Entered on FLSD Docket 12/17/2019 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                         Case No.: 9:19-CV-81610-Rosenberg/Reinhart

  CMR CONSTRUCTION & ROOFING,
  LLC (A/A/O ROBERT WEST & DONNA
  WEST),

         Plaintiff,

  vs.

  HARTFORD INSURANCE COMPANY
  OF THE MIDWEST,

        Defendant.
  _______________________________/

        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
                STRIKE PLAINTIFF’S CLAIM FOR ATTORNEY FEES

         COMES NOW Plaintiff, CMR CONSTRUCTION & ROOFING, LLC (A/A/O ROBERT

  WEST & DONNA WEST), by and through undersigned counsel, hereby responds in Opposition

  to Defendant’s Motion to Strike Plaintiffs Claim for Attorney Fees as follows:

                                        INTRODUCTION

         1.      This is a first-party property homeowner insurance dispute filed on November 4,

  2019, concerning recovery of post-loss insurance benefits for Hurricane Irma damage to the

  subject property. [See Exhibit “A” to Defendant’s Motion]

         2.      On September 10, 2017, the date of loss, Defendant was the property insurer for

  the subject property under which named the homeowner or the insured as a beneficiary of the post-

  loss insurance proceeds.




                                                  1
Case 9:19-cv-81610-RLR Document 14 Entered on FLSD Docket 12/17/2019 Page 2 of 9



         3.      On April 11, 2019, the insureds assigned their post-loss insurance benefits to

  Plaintiff for services to be performed at the subject property due to the Hurricane Irma damage.

  [See Exhibit “B” to Defendant’s Motion]

         4.      Defendant filed a motion to strike, asserting that Plaintiff is not entitled to recover

  attorney’s fees under Fla. Stat. § 627.428.

         5.      The argument set forth by Defendant is premised upon legislation passed by the

  Florida Legislature in April, 2019, which limited an assignee’s right to recover attorney’s fees in

  a suit related to an assignment agreement.

         6.      The legislation referred to by Defendant was signed into law on May 24, 2019 and

  is codified as Fla. Stat. § 627.7152(10).

         7.      Defendant contends that Plaintiff is precluded from recovering attorney’s fees

  under Fla. Stat. § 627.428, despite the September 10, 2017 date of loss and April 11, 2019

  assignment of benefits, because the action was filed (November 4, 2019) after Fla. Stat. §

  627.7152(10) became effective (May 24, 2019).

                                    MEMORANDUM OF LAW

         Under Federal Rule of Civil Procedure 12(f), “the court may strike from a pleading an

  insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Granting a

  motion to strike is a drastic remedy and is disfavored by the courts. Blake v. Batmasian, 318

  F.R.D. 698, 700 (S.D. Fla. 2017) citing Nash v. O.R. Colan Group, LLC, No. 12-60759-CIV, 2012

  WL 4338817, *1 (S.D. Fla. Sept. 20, 2012) (citing Thompson v. Kindred Nursing Ctrs. E., LLC,

  211 F.Supp.2d 1345, 1348 (M.D. Fla. 2002)); Tracfone Wireless, Inc. v. Access Telecom, Inc., 642

  F.Supp.2d 1354, 1361 (S.D. Fla. 2009). If there is any doubt as to whether under any contingency

  the matter may raise an issue, the motion should be denied. With the standard of review in mind,



                                                    2
Case 9:19-cv-81610-RLR Document 14 Entered on FLSD Docket 12/17/2019 Page 3 of 9



  Plaintiff specifically responds to the basis that Defendant cites as grounds for its motion to strike:

  that an assignee is not entitled to the recovery of attorney’s fees under Fla. Stat. § 627.428 if the

  action was filed after the enactment of Fla. Stat. § 627.7152(10).

     I.      Plaintiff is Entitled to Recover Attorney’s Fees under Fla. Stat. § 627.428 Because
             Fla. Stat. § 627.7152(10) Does Not Have Retroactive Application.

          The Florida Supreme Court has conclusively determined that amendments to statutes which

  constitute a substantive change to the statute do not have retroactive application to insurance

  policies issued prior to the amendment’s effective date. Menendez v. Progressive Exp. Ins. Co.,

  35 So. 3d 873, 875 (Fla. 2010) (holding that “[b]ecause we conclude that the 2001 amendment

  creating the statutory presuit notice provisions constitutes a substantive change to the statute, we

  hold that it cannot be retroactively applied to insurance policies issued before the effective date of

  the amendment . . .”).

          In Menendez, the plaintiff filed suit against her insurance company after she was involved

  in an automobile accident. Id. at 875. The plaintiff was covered by a policy issued by his insurer

  which afforded personal injury protection benefits and workers compensation benefits. Id. After

  some of the claims arising out of the automobile accident were settled, the plaintiff filed suit

  against her insurance company for overdue benefits. Id. The case eventually made its way to the

  Florida Supreme Court where the dispositive issue before the Court was whether a change to a

  particular provision of the Florida Statutes could be applied retroactively to an insurance policy

  that had been in effect prior to the date that the statute was enacted. Id. at 876.

          In deciding whether the statute should apply retroactively, the Court in Menendez applied

  a two-pronged test. Id. at 878. The first prong required the Court to ascertain whether the

  Legislature intended for the statute to apply retroactively. Id. Secondly, if the Court found that




                                                    3
Case 9:19-cv-81610-RLR Document 14 Entered on FLSD Docket 12/17/2019 Page 4 of 9



  the answer to the first prong was in the affirmative, the Court then had to “determine whether

  retroactive application would violate any constitutional principles.” Id.

          Regarding this first prong, the Court in Menendez ultimately determined that the

  Legislature had intended the statute to be retroactive. Id. Even still, the Court concluded that it

  was bound to reject retroactive application of a statute, regardless of Legislative intent, if the

  statute impaired a vested right, created a new obligation, or imposed a new penalty. Id. This

  required the Court to determine whether retroactive application of the statute attached “new legal

  consequences to events completed before its enactment.” Id. (internal citations omitted).

          Particularly relevant to the case at hand is the insured’s argument in Menendez regarding

  attorney’s fees. Specifically, the insureds argued that the changes in the statute “as a whole,

  affect[] the insured's ability to retain counsel because there is no longer a right to reasonable

  attorneys' fees . . .” Id. The Court in Menendez agreed and concluded that “the most problematic

  provisions of the statute are those which (1) impose a penalty, (2) implicate attorney’s fees, (3)

  grant an insurer additional time to pay benefits, and (4) delay the insured’s right to institute a cause

  of action.” Id. The Court in Menendez noted specifically that the statutory right to attorney’s fees

  is a substantive right rather than a procedural right and that a statute which imposes limitations on

  the right to recover attorney’s fees does not apply retroactively. Id.

          In applying the two-prong Menendez test to Florida Statute § 627.7152(10), it is clear that

  the statute cannot have retroactive application since it does not meet either prong. First, the

  Legislature has not expressly stated that the statute will have retroactive application. Fla. Stat. §

  627.7152(10) provides:

                  (10) Notwithstanding any other provision of law, in a suit related to an
                  assignment agreement for post-loss claims arising under a residential or
                  commercial property insurance policy, attorney fees and costs may be
                  recovered by an assignee only under s. 57.105 and this subsection.


                                                     4
Case 9:19-cv-81610-RLR Document 14 Entered on FLSD Docket 12/17/2019 Page 5 of 9



                 (a) If the difference between the judgment obtained by the assignee and the
                 presuit settlement offer is:

                 1. Less than 25 percent of the disputed amount, the insurer is entitled to an
                 award of reasonable attorney fees.

                 2. At least 25 percent but less than 50 percent of the disputed amount, no
                 party is entitled to an award of attorney fees.

                 3. At least 50 percent of the disputed amount, the assignee is entitled to an
                 award of reasonable attorney fees.

                 (b) If the insurer fails to inspect the property or provide written or oral
                 authorization for repairs within 7 calendar days after the first notice of
                 loss, the insurer waives its right to an award of attorney fees under this
                 subsection. If the failure to inspect the property or provide written or oral
                 authorization for repairs is the result of an event for which the Governor
                 had declared a state of emergency under s. 252.36, factors beyond the
                 control of the insurer which reasonably prevented an inspection or written
                 or oral authorization for repairs, or the named insured's failure or inability
                 to allow an inspection of the property after a request by the insurer, the
                 insurer does not waive its right to an award of attorney fees under this
                 subsection.

                 (c) If an assignee commences an action in any court of this state based
                 upon or including the same claim against the same adverse party that such
                 assignee has previously voluntarily dismissed in a court of this state, the
                 court may order the assignee to pay the attorney fees and costs of the
                 adverse party resulting from the action previously voluntarily dismissed.
                 The court shall stay the proceedings in the subsequent action until the
                 assignee has complied with the order.

                 Fla. Stat. Ann. § 627.7152 (West)

  Accordingly, nothing in the language of subsection (10) evidences that the legislature intended

  Fla. Stat. § 627.7152(10) to have retroactive application.

         Second, even if the legislature had intended Fla. Stat. § 627.7152(10) to have retroactive

  application, the legislature’s intent should be rejected since the statute attaches new legal

  consequences to the insurance policy issued prior to the statute’s enactment. Menendez, 35 So. 3d

  at 878. Since the language of Fla. Stat. § 627.7152(10) affects a person’s right to recover attorney’s



                                                    5
Case 9:19-cv-81610-RLR Document 14 Entered on FLSD Docket 12/17/2019 Page 6 of 9



  fees, which the Florida Supreme Court deemed a substantive right in Menendez, id., recovery of

  attorney’s fees is still proper under Fla. Stat. § 627.428. Allowing an insurer to avoid an award of

  attorney’s fees by retroactively applying Fla. Stat. § 627.7152(10) to an insurance policy that was

  issued before the statute’s effective date is contrary to Florida law. Id. at 879. Accordingly,

  Defendant’s motion to strike is improper in light of the Florida Supreme Court’s decision in

  Menendez which makes it clear that Plaintiff’s claim for attorney’s fees is not redundant,

  immaterial, impertinent, or scandalous.

         II.   Subsection ten (10) of Fla. Stat. §627.7152, cannot be enforced without
               subsection nine (9) of the same statute, which only becomes effective on July 1,
               2019, after the lawsuit was filed.

         Defendant is relying on Jurisdictional Act (HB 337) and the proposition Fla. Stat.

  §627.7152(10) was made effective on May 24, 2019. With this argument, Defendant is of the

  position all the other provisions of §627.7152 are ineffective until the original effect date of July

  1, 2019. A clear reading of the Jurisdictional Act or specifically, §627.7152, confirms Fla. Stat.

  §627.7152(1-9) and Fla. Stat. §627.7152(11-13) fails to make the same effective on May 24, 2019

  unlike Fla. Stat. §627.7152(10). Based on this understanding and reading of the statute; the statute

  is ambiguous, vague, and unenforceable as to subsection (10) because the same requires a “pre-

  suit settlement offer,” that is not codified, except through subsection nine (9), in order to determine

  whether any party is entitled to an award of attorneys fees.

         Being Defendant believes no other subsection of Fla. Stat. §627.7152 was in effect on May

  24, 2019, and subsections ten (10) depends on subsection nine (9), which was not effective until

  July 1, 2019, the subsection ten (1) could not reasonably be applied until July 1, 2019. Because an

  award of attorney’s fees under subsection ten (10) necessarily requires a pre-suit settlement offer




                                                    6
Case 9:19-cv-81610-RLR Document 14 Entered on FLSD Docket 12/17/2019 Page 7 of 9



  to be made pursuant to subsection nine (9) and, without the said offer, subsection ten (10) would

  unable to be enforced or have plaintiff comply with.

         III. Deciding entitlement to attorneys’ fees is premature and not ripe without a
              judgment or decree against the Defendant.

         Fla. Stat. §627.428 in part states,

                 (1) Upon the rendition of a judgment or decree by any of the courts of this
                 state against an insurer and in favor of any named or omnibus insured or the
                 named beneficiary under a policy or contract executed by the insurer, the
                 trial court or, in the event of an appeal in which the insured or beneficiary
                 prevails, the appellate court shall adjudge or decree against the insurer and
                 in favor of the insured or beneficiary a reasonable sum as fees or
                 compensation for the insured’s or beneficiary’s attorney prosecuting the suit
                 in which the recovery is had.
                         ***
                 (3) When so awarded, compensation or fees of the attorney shall be
                 included in the judgment or decree rendered in the case. §627.428 (2019)

         Being there has been no rendering of a judgment or decree determining liability against the

  Defendant, the Defendant should not be able to move to Strike issues not ripe for the Court to hear.

  Plaintiff may invoke its right to fees pursuant to Fla. Stat. §627.428, depending on the determination

  made but the Court on this matter. Because this case is in its early stages of litigation and a

  Judgment potentially can be made against the Defendant there is no legal basis to strike Plaintiff’s

  claim for attorneys’ fees. Therefore, Defendants Motion should be denied.

         IV.     Defendant Fails to Meet the Required Standard

         Under Federal Rule of Civil Procedure 12(f), “the court may strike from a pleading an

  insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Defendant

  fails to allege in its motion that the claim for attorneys’ fees is redundant, immaterial, impertinent,

  or scandalous. Defendant alleges the claim for attorneys’ fees is “improper and immaterial”. See

  ¶4 of D.E. 7. Neither of which is a basis allowed for by the Rule. Therefore, Defendant’s Motion

  must be denied.


                                                    7
Case 9:19-cv-81610-RLR Document 14 Entered on FLSD Docket 12/17/2019 Page 8 of 9



                                          CONCLUSION

         Based upon the foregoing, Plaintiff has properly put Defendant on notice that it will

  potentially be claiming entitlement to attorney’s fees pursuant to Fla. Stat. § 627.428. Wherefore,

  Plaintiff prays that the Court DENY Defendant’s motion and that the Court grant any other relief

  that it deems just and appropriate.

         Dated: December 17, 2019                      Respectfully submitted,

                                                       Matthew D. Gottlieb, Esq. (FBN: 118704)
                                                       mgottlieb@kpattorney.com
                                                       KANNER & PINTALUGA, P.A.
                                                       Attorneys for Plaintiff
                                                       925 S. Federal Highway, Sixth Floor
                                                       Boca Raton, FL 33432
                                                       Phone: (561) 424-0032
                                                       Fax: (561) 853-2188

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served by
  CM/ECF system on this 17th day of December 2019 on all counsel or parties of record on the
  Service List below.

                                               KANNER & PINTALUGA, P.A.
                                               Attorneys for Plaintiff
                                               925 S. Federal Highway, Sixth Floor
                                               Boca Raton, FL 33432
                                               Phone: (561) 424-0032
                                               Fax: (561) 853-2188
                                               Email: mgottlieb@kpattorney.com
                                                      FirstPartyEService@kpattorney.com

                                               By:_/s/ Matthew D. Gottlieb .
                                                      Matthew D. Gottlieb, ESQ.
                                                      Florida Bar No.: 118704

                                          SERVICE LIST

  Michael A. Packer, Esq.
  mapacker@mdwcg.com
  Marshall Dennehey Warner Coleman & Goggin, P.C.
  100 NE 3rd Avenue, Suite 1100
  Fort Lauderdale, FL 33301
                                                  8
Case 9:19-cv-81610-RLR Document 14 Entered on FLSD Docket 12/17/2019 Page 9 of 9



  Phone: (954)-847-4920
  Attorneys for Defendant




                                       9
